Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection 

The applicant’s amendment of 04/21/2022 necessitated a new ground of rejection as follows below:

Claim Rejections

                                                  Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the

basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless — 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinmetz et al. (US Pat. 6,488,369).

           Steinmetz et al. disclose in Figures 1-5 and 9a-9c an inkjet printing system (10) comprising:

Regarding claim 19, a print head (16) configured to print by ejecting liquid (ink) (Figure 1);
a storing unit (12) configured to store liquid (ink) to be supplied to the print head (16) (Figure 1); 
a joint unit (14) configured to connect the storing unit (12) and the print head (16) (Figure 3); and
a holder unit (20) configured to be moved in a height direction relative to the print head (16) by a
driving source (motor, not shown) and hold the joint unit (14) (Figures 1 and 4).
           Regarding claim 20, wherein the joint unit (14) includes a joint opening (60) for supplying liquid (ink) from the storing unit (12) to the print head (16) (Figure 4).
           Regarding claim 21, wherein liquid (ink) is supplied from the storing unit (12) to the print head (16) under pressure (Figure 2).
          Regarding claim 22, wherein the print head (16) includes a supply port (36) which is connected to the joint unit (14) and a guide member (46) for positioning the joint opening (60) and the supply port (36) (Figures 1-5).
          Regarding claim 23, wherein the guide member (46) is longer than the supply port (36) (Figure 4).
          Regarding claim 24, wherein the joint unit (14) includes a positioning member (48) for positioning the joint unit (14) with respect to the print head (16) (Figures 1-5).
          Regarding claim 25, wherein the print head (16) is detachably inserted into the printing apparatus along an insertion direction, and wherein a connection between the print head (16) and the joint unit (14) made at a downstream side with respect to the insertion direction (Figures 1- 3).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable Steinmetz et al. (US Pat. 6,488,369) in view of Murayama et al. (EP 0445526).

           Steinmetz et al. disclose the basic features of the claimed invention as stated above but do not disclose the print head that is of a full-line type having a plurality of ejection ports configured to eject liquid and arranged in a direction corresponding to a width of a print medium.

           Regarding claim 26, Murayama et al. disclose in Figures 3 an ink jet recording apparatus comprising the print head (501) is of a full-line type having a plurality of ejection ports (510a) configured to eject liquid and arranged in a direction corresponding to a width of a print medium (recording medium) (column 5, lines 9-24).

             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Murayama et al. in the Steinmetz et al.’s inkjet printing system for the purpose of performing a high speed recording and obtaining a high quality image.

Response to Applicant’s Arguments

  The applicant’s arguments with respect to the prior art rejection have been carefully considered but are moot in view of the new grounds of rejection. 

Allowable Subject Matter

         Claims 27-28 would be allowable if rewritten to include all of the limitations of the base 
claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a printing apparatus comprising a joint unit that includes a first joint unit configured to connect a storing unit  and a print head for supplying liquid from the storing unit to the print head; and a second joint unit configured to connect the storing unit and the print head for collecting liquid from the print head, and wherein both of the first joint unit and the second joint unit are connected to a downstream side of the print head with respect to the insertion direction in the combination as claimed.   

         Claim 29 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a printing apparatus comprising a holder unit that includes a movement unit provided on a side connected to a print head and configured to rotate by a driving source and move the holder unit with respect to the print head in the combination as claimed.

         Claim 30 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a printing apparatus comprising a print head that is held to be inclined with respect to a horizontal direction when in a printing position in the combination as claimed.


 CONCLUSION


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-
2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M.. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 

              Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ANH T VO/Primary Examiner, Art Unit 2853